EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Tulino on May 26, 2022.
The claims have been amended as follows: 
20. A method for manufacturing a trampoline, using the equipment for manufacturing trampoline of claim 1, including steps of:
preparing [[a]] the flexible cloth and placing the flexible cloth on the supporting platform, clamping a fringe of the flexible cloth by the two clamping members of each of the fixing members;
the rotation motor driving the supporting platform to rotate by the driving member to make the welding device [[to]] correspond to one of the fixing members, the fixing member being welded to connect the two clamping members and the flexible cloth together;
wherein the welding device welds the fixing member and the flexible cloth together by ultrasonic welding, one of the clamping members closer to the welding device is formed with at least one circular recess by the welding device.

REASONS FOR ALLOWANCE
Claims 1-3, 5, 6, 8-15 and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the closest prior art is to Warnock.  Warnock discloses manufacturing equipment, including: a rack (FIG. 14, [0059] of Warnock, support structure #155 for turntable #9); a rotation seat, having a bearing which is rotatable with respect to the rack ([0059] of Warnock, pivot point at centerline CL; table rotates about pivot point which is therefore a rotation seat which would necessarily include a bearing or part that bears friction between rotating table and support structure); a supporting platform, connected to the bearing and being rotatable with the bearing when the bearing rotates (FIG. 14 of Warnock, turntable #9); a driving member, arranged around the supporting platform and being linked-up with the supporting platform ([0057] of Warnock, one or more gears, belts, etc. adapted to drive the table via the motor); a driving assembly, having a rotation motor, a rotation axle of the rotation motor being connected to the driving member so as to drive the driving member to rotate ([0057] of Warnock, motor adapted to rotate the table via one or more gears, belts, etc.); at least one welding device (FIG. 1, [0051] of Warnock, welding head assembly #105).  While Zhu suggest using the equipment to manufacture a trampoline and detachably disposing a plurality of fixing members circularly on the supporting platform, each of the fixing members including two clamping members for clamping a flexible cloth therebetween and that the welding device is adapted for welding the two clamping members with the flexible cloth together, none of the references of record teach or reasonably suggest an apparatus comprising a supporting platform which includes a ring shaped plate and a plurality of supporting members arranged radially, wherein an inner end of each of the supporting members is connected to the bearing and an outer end of each of the supporting members is connected to the platform plate and wherein the fixing members are disposed on the platform plate as recited in claim 1.  The prior art as a whole fails to teach or reasonably suggest the totality of the invention as defined by claim 1.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claim 1 without impermissible hindsight.  For the foregoing reasons, the invention of claim 1 is deemed non-obvious.  Claims 2, 3, 5, 6, 8-15 and 17-20 depend either directly or indirectly from claim 1 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746